Opinion issued March 21, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                              ————————————
                               NO. 01-17-00001-CV
                              ———————————
                               IN RE K.W., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      K.W. seeks a writ of mandamus to compel the trial court to vacate its

temporary order of November 2, 2016, appointing the Department of Family and

Protective Services the Temporary Managing conservator for K.W.’s children.1

      We deny the petition.



1
      The underlying case is In the Interest of Z.W. and K.W., Children, cause number
      2016-68270, pending in the 311th District Court of Harris County, Texas, the
      Honorable Alicia Franklin York presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2